                                                                   hles
                                                            U.S. DISTRICT
              IN THE UNITED STATES DISTRICT COURT FOR                       DIV.
                   THE SOUTHERN DISTRICT OF GEORGIA        ZOUDFCfV PM         Qh
                           SAVANNAH DIVISION


                                                                ^TgiPTi^E
UNITED STATES OF AMERICA,

V.                                          Case No.    CR418-258


TIMOTHY LANIGAN,

                   Defendant




UNITED STATES OF AMERICA,

V.                                          Case No.    CR419-069


GILBERT BASALDUA, ET AL,

                   Defendants




UNITED STATES OF AMERICA,

V.                                          Case No.    CR419-113


PAMELA BRADLEY,

                   Defendant.




                                ORDER


     Steven   H.   Lee, counsel of record   for the    United   States of

America in the above-styled cases, has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however.
cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and   trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this /T" day of December 2019.

                              HONORABLE WILLIAM T. MOORE, JR.
                              UNITED   STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
